 



Exhibit 10.6
PREFERRED INTEREST PURCHASE AGREEMENT
          This Purchase Agreement (this “Agreement”) is made as of this 4th day
of August, 2006 among NRG Common Stock Finance II LLC, a Delaware limited
liability company (“Issuer”), Credit Suisse Capital LLC (together with its
successor and assigns, “Purchaser”) and Credit Suisse Securities (USA) LLC
(“Agent”), solely in its capacity as agent for Purchaser and Issuer.
W I T N E S S E T H
          WHEREAS, Issuer and Purchaser wish to sell and purchase Issuer’s
Series 1 Exchangeable Limited Liability Company Preferred Interests (the
“Preferred Interests”) on the terms and conditions as set forth herein; and
          WHEREAS, the Preferred Interests will have the terms and provisions
contained in the Certificate of Designations to be filed with the Delaware
Secretary of State as of the date hereof (the “Certificate of Designations”);
and
          WHEREAS, the Preferred Interests will be redeemable and exchangeable
into cash and shares of common stock, par value $0.01, of NRG Energy, Inc. (the
“Company”, and such common stock, the “NRG Common Stock”) in accordance with the
Certificate
of Designations; and
          WHEREAS, the Preferred Interests will be offered and sold to Purchaser
without registration under the Securities Act of 1933, as amended (the “Act”),
in reliance on an exemption pursuant to Section 4(2) under the Act;
          NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby mutually
covenant and agree as follows:
          1.     Definitions.  As used herein, the following terms have the
meanings set forth below. Capitalized terms not defined herein shall have the
meaning ascribed to them in the Certificate of Designations or, if the meaning
of any such term is not specified in the Certificate of Designations, the
meaning ascribed to such term in the Note Purchase Agreement.
          “Daily Funding Amount” means, for the Preferred Interests initially
issued on the Issue Date pursuant to Section 3, for any Funding Date, the
product of (i) the Daily Notional Amount for the Scheduled Trading Day in the
Reference Period corresponding to such Funding Date and (ii) the Funding
Percentage. Each Daily Funding Amount shall be allocated among all of the
Preferred Interests proportionally for the purpose of determining the Initial
Base Liquidation Preferences of each such Preferred Interest.

 



--------------------------------------------------------------------------------



 



          “Daily Share Percentage” means 45.0000%.
          “Funding Percentage” means 6.2811%.
          “Issue Date” means the date hereof.
          “Note Purchase Agreement” means the Note Purchase Agreement dated as
of August 4, 2006 among Issuer, Credit Suisse International and Credit Suisse
Securities (USA) LLC, as agent.
          “Potential Early Redemption Event” means any event that, with the
passage of time or giving of notice or both, will constitute an Early Redemption
Event.
          2.     Single Agreement.  All Preferred Interests are issued and sold
by Issuer and purchased by Purchaser pursuant to this Agreement in reliance on
the fact that this Agreement, the Pricing Confirmation and all Preferred
Interests issued hereunder form a single agreement between the parties, and the
parties would not otherwise issue and sell or purchase any Preferred Interests.
          3.     Sale and Purchase.  (a) Upon the terms and subject to the
conditions set forth herein, Issuer agrees to issue and sell to Purchaser, and
Purchaser agrees to purchase from Issuer, Preferred Interests having the terms
set forth in the Certificate of Designations and in the Pricing Confirmation.
               (b)     On the Issue Date, Issuer will deliver a certificate
substantially in the form of Exhibit A hereto, duly completed, representing the
Preferred Interests issued on the Issue Date to Purchaser (or an agent specified
by Purchaser).
               (c)     Purchaser will make payment to Issuer in immediately
available funds by wire transfer to an account designated by Issuer on each day
that is one Settlement Cycle following each Exchange Business Day in the
Reference Period (each such date of payment, a “Funding Date”) in an amount
equal to the Daily Funding Amount for such Funding Date.
               (d)     On the last Exchange Business Day of the Reference
Period, the Calculation Agent will deliver to the parties a pricing confirmation
setting forth the final pricing terms of the Preferred Interests issued on the
Issue Date (a “Pricing Confirmation”), duly completed and substantially in the
form of Exhibit B hereto. Upon receipt of the Pricing Confirmation, the parties
will each execute a copy thereof; provided that regardless of whether either
party executes a copy of the Pricing Confirmation, the terms set forth in the
Pricing Confirmation shall be binding on the parties absent manifest error,
unless such party notifies the other party that it reasonably believes that an
error has been made in the computation of such terms within three Business Days
of receipt thereof, in which case the parties shall work together to determine
the correct terms.

2



--------------------------------------------------------------------------------



 



          4.     Representations and Warranties of Issuer.   Issuer represents
and warrants to Purchaser, as of the Issue Date and as of each Trading Day
during the Reference Period for which the Daily Notional Number of Shares is
greater than zero, that:
               (a)     it is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation;
               (b)     it has the power to execute this Agreement, the
Certificate of Designations, any certificate of Preferred Interests and any
other Transaction Document or other documentation relating to this Agreement to
which it is a party, to deliver this Agreement and each other Transaction
Document and other documentation relating to this Agreement that it is required
by this Agreement to deliver and to perform its obligations under this Agreement
(including, without limitation, the issuance of the Preferred Interests) and any
other Transaction Document and has taken all necessary action to authorize such
execution, delivery and performance;
               (c)     such execution, delivery and performance including
without limitation performance of the obligation set forth in Section 6(c) do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
               (d)     all governmental and other consents that are required to
have been obtained by it with respect to the execution and delivery of, the
performance of its obligations under or the exercise by any Holder of Preferred
Interests of any rights or remedies contained in this Agreement, the Certificate
of Designations and any other Transaction Document have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with;
               (e)     its obligations under this Agreement and each other
Transaction Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general equitable principles;
               (f)     no Early Redemption Event with respect to the Preferred
Interests has occurred and is continuing and no such event or circumstance would
reasonably be expected to occur as a result of its entering into or performing
its obligations under this Agreement, the Preferred Interests or any other
Transaction Document;

3



--------------------------------------------------------------------------------



 



               (g)     there is not pending or, to its knowledge, threatened
against it or any of its affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any other Transaction Document to which it is a
party or its ability to perform its obligations under this Agreement, the
Preferred Interests or any other Transaction Document;
               (h)     it has not, nor has anyone acting on its behalf (other
than Purchaser), offered or sold the Preferred Interests to, or solicited offers
to buy any Preferred Interests from, or otherwise approached or negotiated with
respect thereto with, any prospective purchaser (other than Purchaser);
               (i)     assuming the accuracy of the representations and
agreements of Purchaser in Section 5(f) hereof, it is not necessary in
connection with the offer, sale and delivery of the Preferred Interests in the
manner contemplated by this Agreement to register the Preferred Interests under
the Securities Act;
               (j)     it is not and, after giving effect to the sale of the
Preferred Interests and the application of the proceeds thereof, will not be an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended;
               (k)     it is acting for its own account, and has made its own
independent decision to enter into this Agreement and each other Transaction
Document to which it is a party and as to whether this Agreement and such other
Transaction Documents are appropriate or proper for it based upon its own
judgment and upon advice of such advisors as it deems necessary; Issuer
acknowledges and agrees that it is not relying, and has not relied, upon any
communication (written or oral) of Purchaser or any Affiliate of Purchaser with
respect to the legal, accounting, tax or other implications of this Agreement or
any other Transaction Document and that it has conducted its own analyses of the
legal, accounting, tax and other implications hereof and thereof (it being
understood that information and explanations related to the terms and conditions
of this Agreement or any other Transaction Document shall not be considered
investment advice or a recommendation to enter into this Agreement or any such
Transaction Document); it further acknowledges and confirms that it has taken
independent tax advice with respect to this Agreement and each other Transaction
Document;
               (l)     it is entering into this Agreement and the other
Transaction Documents to which it is a party with a full understanding of all of
the terms and risks hereof and thereof (economic and otherwise) and is capable
of evaluating and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks; it is also capable of assuming (financially and otherwise), and assumes,
those risks;

4



--------------------------------------------------------------------------------



 



               (m)     it acknowledges that neither Purchaser nor any Affiliate
of Purchaser is acting as a fiduciary for or an advisor to Issuer in respect of
this Agreement or any other Transaction Document;
               (n)     it has not made, and is not subject to, an election
pursuant to Treasury Regulation Section 301.7701-3 to be treated as a
corporation for U.S. federal income tax purposes;
               (o)     intentionally omitted;
               (p)     it is, at any time a Blackout is not continuing, aware of
any material non-public information regarding the Company or the NRG Common
Stock;
               (q)     it is, and shall be as of the date of any payment or
delivery by it hereunder or any purchase by it of NRG Common Stock, solvent and
able to pay its debts as they come due, with assets having a fair value greater
than liabilities and with capital sufficient to carry on the businesses in which
it engages;
               (r)     it (A) has timely filed, caused to be timely filed or
will timely file or cause to be timely filed all material tax returns that are
required to be filed by it as of the date hereof, if any, and (B) has paid all
material taxes shown to be due and payable on said returns or on any assessment
made against it or any of its property, if any, and all other material taxes,
assessments, fees, liabilities or other charges imposed on it or any of its
property by any governmental authority, unless in each case the same are being
contested in good faith (for purposes of determining whether a tax return has
been timely filed, any extensions shall be taken into account);
               (s)     all representations and warranties of Issuer under all
Transaction Documents are true and correct;
               (t)     purchase of the Preferred Interests pursuant hereto is
exempt from the registration requirements of the Act and no form of general
solicitation or general advertising within the meaning of Regulation D
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by Issuer or any of its representatives in connection with the sale of the
Preferred Interests;

5



--------------------------------------------------------------------------------



 



               (u)     other than as set forth in the Transaction Documents, it
has not created or permitted to exist any Lien upon or with respect to any of
its property or assets;
               (v)     it has all requisite power and authority to issue and
sell the Preferred Interests and the Preferred Interests have been duly
authorized by it and, when issued and upon delivery to Purchaser against payment
therefor in accordance with the terms hereof, will be validly issued, fully paid
and nonassessable, and will not be subject to any preemptive or similar rights;
               (w)     none of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Preferred Interests), will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System;
               (x)     except as set forth in the Registration Statement or
Prospectus (as each such term is defined in the Underwriting Agreement), each
affiliate of Issuer that is subject to regulation as a “public utility” as such
term is defined in the Federal Power Act (“FPA”) has an order from the Federal
Energy Regulatory Commission, not subject to any pending challenge,
investigation, complaint, or other proceeding (other than generic proceedings
generally applicable in the industry) (i) authorizing such subsidiary to engage
in wholesale sales of electricity and, to the extent permitted under its
market-based rate tariff, other transactions at market-based rates and
(y) granting such waivers and blanket authorizations as are customarily granted
to entities with market-based rate authority, including blanket authorizations
to issue securities and to assume liabilities pursuant to Section 204 of the
FPA; and
               (y)     it is an “eligible contract participant” as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended.
          5.     Representations and Warranties of Purchaser.  Purchaser
represents and warrants to Issuer, as of the Issue Date, that:
               (a)     it is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation;
               (b)     it has the power to execute this Agreement and any other
documentation relating this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance;

6



--------------------------------------------------------------------------------



 



               (c)     such execution, delivery and performance do not violate
or conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets;
               (d)     all governmental and other consents that are required to
have been obtained by it with respect to this Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with;
               (e)     its obligations under this Agreement constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general
equitable principles;
               (f)     it is an “Accredited Investor” as such term is defined in
Rule 501(a)(3) of Regulation D under the Securities Act;
               (g)     it is an “eligible contract participant” as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as
amended; and
               (h)     it is a “qualified purchaser” as such term is defined in
Section 2(51)(A) of the Investment Company Act of 1940, as amended.
          6.     Covenants of Issuer.  Issuer hereby covenants and agrees with
Purchaser that:
               (a)     intentionally omitted;
               (b)     intentionally omitted;
               (c)     it will purchase on each Scheduled Trading Day in the
Reference Period the Purchased Shares for such Scheduled Trading Day;
               (d)     it will cause to be delivered to Purchaser immediately
upon the occurrence of any Early Redemption Event or any Potential Early
Redemption Event notice of such occurrence;
               (e)     it will pay and discharge, and cause each of its
subsidiaries (if any) to pay and discharge, as the same shall become due and
payable, all its obligations and liabilities, including (i) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with generally accepted
accounting principles as in effect from time to time are being maintained by
Issuer or such subsidiaries (if any); (ii) all lawful claims which, if unpaid,
would by law become a lien upon its property; and (iii) all indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such indebtedness;

7



--------------------------------------------------------------------------------



 




               (f)     it will preserve, renew and maintain in full force and
effect its legal existence and good standing under the laws of the jurisdiction
of its organization; take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business;
               (g)     it will comply with the terms of all Transaction
Documents to which it is a party, and with all applicable laws, ordinances,
rules, regulations, and requirements of governmental authorities (including
environmental and labor laws, rules and regulations);
               (h)     it will maintain proper books of record and account, in
which full, true and correct entries in conformity with generally accepted
accounting principals as in effect from time to time consistently applied shall
be made of all financial transactions and matters involving the assets and
business of Issuer and its subsidiaries (if any), and permit representatives and
independent contractors of Purchaser to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Issuer;
               (i)     none of Issuer or any of its Affiliates or any person
acting on behalf of Issuer or any such Affiliate will solicit any offer to buy
or offer to sell the Preferred Interests by means of any form of general
solicitation or general advertising;
               (j)     it will pay all transfer, excise or similar taxes (not
including income or franchise taxes) in connection with the issuance, sale,
delivery or transfer by Issuer to Purchaser of any Preferred Interests, and
shall indemnify and save Purchaser harmless without limitation as to time
against any and all liabilities with respect to such taxes and the obligations
of Issuer under this Section 6(j) shall survive the termination of the Preferred
Interests and the termination of this Agreement;
               (k)     it will take such steps as shall be necessary to ensure
that Issuer does not become an “investment company” within the meaning of such
term under the Investment Company Act of 1940, as amended;
               (l)     it will maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities;

8



--------------------------------------------------------------------------------



 



               (m)     it will correct any known misunderstanding regarding its
separate identity and will not identify itself as a department or division of
any other Person;
               (n)     it will at all times hold itself out to the public and
all other Persons as a legal entity separate from its member and from any other
Person; and
               (o)     it shall not:

  (i)   adopt or propose any change in its constitutive documents (except any
change required by mandatory provisions of applicable law, or otherwise
consented to in writing by Purchaser);     (ii)   merge or consolidate with any
other Person or acquire a material portion of any other Person’s assets;    
(iii)   dissolve, liquidate, wind up, form or acquire any subsidiaries;     (iv)
  sell, lend, pledge, rehypothecate, assign or otherwise dispose of, or grant
any option with respect to, any of its assets or declare, set aside or pay any
dividend or other distribution with respect to any of its securities or
repurchase, redeem or otherwise acquire any of its securities, in each case
other than as expressly permitted pursuant to the Transaction Documents;     (v)
  directly or indirectly, incur, create or assume any indebtedness or
liabilities other than Permitted Liabilities;     (vi)   directly or indirectly,
purchase or invest in any property other than Permitted Investments;     (vii)  
adopt any change to the Independent Manager Engagement Agreement (except any
change required by mandatory provisions of applicable law, or otherwise
consented to in writing by Purchaser);     (viii)   remove any Independent
Manager of Issuer without duly electing a successor Independent Manager;    
(ix)   guarantee, take assignment of, become liable for or hold itself out as
liable for, debts of others or hold out its credit or assets as being available
to satisfy the obligations of any other Person;

9



--------------------------------------------------------------------------------



 



  (x)   commingle or otherwise fail to separate its own funds and assets from
that of other Persons or fail to pay its portion of any shared expenses and
costs;     (xi)   conduct its business in any manner that will mislead others as
to the identity of Issuer and it will act only in its own name, maintaining a
separate office, stationary, telephone, keep separate books and records, cause
financial statements to be prepared in a manner that indicates the separateness
of Issuer and will observe all corporate formalities and will hold meetings to
authorize corporate actions;     (xii)   enter into any transaction with an
Affiliate of the Company except on commercially reasonable terms similar to
those available to unaffiliated parties in an arm’s-length transaction other
than as contemplated by the Transaction Documents;     (xiii)   engage, directly
or indirectly, in any business other than as required or permitted to be
performed under the Transaction Documents; or     (xiv)   be entitled to any
direct or indirect credit support from the Company; and

          7.     Covenants of Purchaser.  Purchaser hereby covenants and agrees
that:
               (a)     it shall not sell or otherwise transfer any Preferred
Interests except pursuant to a registration statement declared effective under,
or an exemption from the registration requirements of, the Securities Act;
               (b)     none of it, any of its Affiliates or any person acting on
behalf of it or any such Affiliate shall solicit any offer to buy or offer to
sell any Preferred Interests by means of any form of general solicitation or
general advertising; and
               (c)     it shall use any shares of NRG Common Stock it receives
pursuant to the redemption and exchange of any Preferred Interests to close out
open share borrowings created in the course of its hedging activities related to
its exposure under the transactions contemplated by the Transaction Documents.
          8.     Conditions to Purchaser’s Obligations.  The obligation of
Purchaser to pay any Daily Funding Amount on any Funding Date is subject to
satisfaction of each of the following conditions:

10



--------------------------------------------------------------------------------



 



               (a)     each Transaction Document shall have been duly executed
and delivered by the parties thereto, and each of the Company and NRG CSF shall
have complied with all agreements and all conditions to be performed or
satisfied by it under each Transaction Document to which it is a party on or
prior to such Funding Date;
               (b)     Purchaser shall have received the Preferred Interests
described in Section 3 duly executed and delivered by Issuer;
               (c)     each of the representations and warranties of Issuer
contained in this Agreement and each Transaction Document to which it is a party
shall be true and correct;
               (d)     the Company shall have made a contribution in Cash to
Issuer in an amount not less than $5,000 to satisfy anticipated operating costs
of Issuer;
               (e)     the Company shall have paid the Structuring Fee as
provided in the Fee Agreement;
               (f)     without limiting the generality of Section 8(a), the
Company shall have made a contribution of Cash to Issuer pursuant to the Common
Equity Interest Purchase Agreement equal to the product of the Common Equity
Funding Percentage and the Daily Notional Amount for the Scheduled Trading Day
in the Reference Period corresponding to such Funding Date, and Issuer shall
have purchased on such Scheduled Trading Day the Purchased Shares for such
Scheduled Trading Day;
               (g)     Purchaser shall have received an opinion (in form and
substance satisfactory to Purchaser and its counsel), dated as of the Issue
Date, of Kirkland & Ellis LLP, counsel for Issuer, substantially in the form
attached hereto as Exhibit C;
               (h)     Purchaser shall have received “non-consolidation” and
“true contribution” opinions, in form and substance reasonably satisfactory to
Purchaser and its counsel, dated as of the Issue Date, of Kirkland & Ellis LLP,
counsel for Issuer;
               (i)     Issuer shall have furnished to Purchaser such further
certificates and documents as Purchaser shall reasonably request (including an
officer’s certificate of an officer of the Company) to the effect that, during
the Reference Period, the Company could have purchased shares of NRG Common
Stock with an aggregate purchase price equal to the aggregate amount of Cash
contributed by the Company to Issuer pursuant to the Issuer Common Equity
Interest Purchase Agreement in compliance with Delaware law;

11



--------------------------------------------------------------------------------



 



               (j)     no event that constitutes an Early Termination Event or
Potential Early Termination Event under the Preferred Interests shall have
occurred and be continuing;
               (k)     Issuer shall have filed the Certificate of Designations
with the Delaware Secretary of State, in the form and substance previously
agreed, and such other documents as Purchaser may reasonably require, and
Purchaser shall have received original copies thereof, duly executed by Issuer;
and
               (l)     no action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Issue Date, prevent the
issuance or sale of the Preferred Interests; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Issue Date which would prevent the
issuance or sale of the Preferred Interests.
          9.     Indemnification.
          Issuer agrees to indemnify and hold harmless Purchaser, its Affiliates
and its assignees and their respective directors, officers, employees, agents
and controlling persons (Purchaser and each such person being an “Indemnified
Party”) from and against any and all losses, claims, damages and liabilities,
joint or several, to which such Indemnified Party may become subject, and
relating to or arising out of any third party claims arising out of the
transaction contemplated by the Transaction Documents, and will reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
expenses) as they are incurred in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Issuer. Issuer will not
be liable under the foregoing indemnification provision to the extent that any
loss, claim, damage, liability or expense has resulted from Purchaser’s breach
of a material term of such Transaction Document, willful misconduct or gross
negligence. If for any reason the foregoing indemnification is unavailable to
any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Issuer shall contribute, to the maximum extent permitted by law (but only
to the extent that such harm was not caused by Purchaser’s breach of a material
term of such Transaction Document, willful misconduct or gross negligence), to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. Issuer also agrees that no Indemnified Party shall
have any liability to Issuer or any person asserting claims on behalf of or in
right of Issuer in connection with or as a result of any matter referred to in
any Transaction Document except to the extent that any losses, claims, damages,
liabilities or expenses incurred by Issuer result from the breach of a material
term of such Transaction Document, or the Indemnified Party’s gross negligence
or willful misconduct. The provisions of this Section 9 shall survive
termination or completion of any Transaction Document and any assignment and
delegation of any Transaction Document and shall inure to the benefit of any
successor or assignee of Purchaser.

12



--------------------------------------------------------------------------------



 



          10.     Notices.  All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to Purchaser
shall be given to it at:

     
 
  Credit Suisse Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010
 
   
 
  With a copy to:
 
   
 
  Credit Suisse Securities (USA) LLC
1 Madison Avenue, 3rd Floor
New York, New York 10010
 
   
 
  For payments and deliveries:
 
   
 
  Attn:     Ricardo Harewood
Telephone No.: (212) 538-9810
Facsimile No.: (212) 325-8175
 
   
 
  For all other communications:
 
   
 
  Attn:     Carlos Moscoso / Debra Tageldein
Telephone No.: 212-538-4437 / 212-538-8297 / 212-325-5119
Facsimile No.: (212) 325-8173

Notices to Issuer shall be given to it at:

     
 
  CT Corporation System
1209 Orange Street
Wilmington, Delaware
 
   
 
  With a copy to:
 
   
 
  NRG Energy, Inc.
211 Carnegie Center
Princeton, New Jersey 08540
Attention: General Counsel
Fax: (609) 524-4589

13



--------------------------------------------------------------------------------



 



          11.     Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
          12.     Governing Law.
               (a)     THIS AGREEMENT AND ANY PRICING CONFIRMATIONS HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF.
               (b)     The parties hereto irrevocably and unconditionally
submit, for themselves and their property, to the nonexclusive jurisdiction of
the Federal and state courts located in the Borough of Manhattan, in the City of
New York in any suit or proceedings arising out of or relating to this
Agreement, the transactions contemplated hereby, or for the recognition or
enforcement of any judgment. Each party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that Purchaser may otherwise
have to bring any action or proceeding relating to this Agreement against Issuer
or its properties in the courts of any jurisdiction.
               (c)     Issuer irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in clause
(b) of this section. Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of any
such suit, action or proceeding in any such court.
          13.     Calculation Agent.  All calculations and determinations
hereunder shall be made by the Calculation Agent. The Calculation Agent shall
make all calculations and determinations hereunder in good faith and in a
commercially reasonable manner. All calculations and determinations of the
Calculation Agent so made shall be binding on the parties in the absence of
manifest error.
          14.     Matters Relating to Credit Suisse Capital LLC and Credit
Suisse Securities (USA) LLC.
               (a)     Agent may assign or transfer any of its rights or duties
hereunder without the prior written consent of the other parties hereto to any
affiliate of Credit Suisse, so long as such affiliate is a broker-dealer
registered with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------



 



               (b)     Agent shall act as “agent” for Purchaser and Issuer in
connection with the transaction contemplated by this Agreement.
               (c)     Agent will furnish to Purchaser upon written request a
statement as to the source and amount of any remuneration received or to be
received by Agent in connection herewith.
               (d)     Agent has no obligation hereunder, by guaranty,
endorsement or otherwise, with respect to performance of Purchaser’s obligations
hereunder or under the any Transaction Document.
               (e)     Purchaser is an “OTC derivatives dealer” as such term is
defined in the Exchange Act and is an affiliate of Agent.
               (f)     Purchaser is not a member of the Securities Investor
Protection Corporation.
          15.     Integration; Amendments and Waivers.
               (a)     Except as provided herein, this Agreement and the Pricing
Confirmation constitute the complete agreement between the parties with respect
to the subject matter hereof and thereof, supersede any previous agreement or
understanding between them relating hereto or thereto and may not be modified,
altered or amended except as provided therein.
               (b)     No amendment or waiver of any provision of this
Agreement, nor consent to any departure by Issuer therefrom, shall in any event
be effective unless the same shall be in writing and signed by Issuer and
Purchaser.
          16.     No Waiver by Purchaser.  Purchaser’s failure, at any time or
times, to require strict performance by Issuer of any provision of this
Agreement or the Certificate of Designations shall not waive, affect or diminish
any right of Purchaser thereafter to demand strict compliance and performance
herewith or therewith. Any suspension or waiver by Purchaser of an Early
Redemption Event under the Certificate of Designations shall not suspend, waive
or affect any other default or Early Redemption Event by Issuer under the
Certificate of Designations whether the same is prior or subsequent thereto and
whether of the same or of a different type. None of the undertakings,
agreements, warranties, covenants and representations of Issuer contained in
this Agreement and no Early Redemption Event under the Certificate of
Designations shall be deemed to have been suspended or waived by Purchaser
unless such suspension or waiver is by an instrument in writing signed by an
officer of Purchaser and directed to Issuer specifying such suspension or
waiver.

15



--------------------------------------------------------------------------------



 



          17.     Waiver of Jury Trial.  The parties hereto waive all right to
trial by jury in any action or proceeding to enforce or defend any rights under
this Agreement or the Certificate of Designations.
          18.     Non-Confidentiality.  The parties hereby agree that (i) Issuer
and each of its employees, representatives, or other agents may disclose to any
persons the tax treatment and tax structure of the transactions contemplated by
the Transaction Documents and all materials of any kind, including opinions or
other tax analyses, provided by Purchaser and its affiliates to Issuer relating
to such tax treatment and tax structure; provided that the foregoing does not
constitute an authorization to disclose the identity of Purchaser or its
affiliates, agents or advisers, or, except to the extent relating to such tax
structure or tax treatment, any specific pricing terms or commercial or
financial information, and (ii) Purchaser does not assert any claim of
proprietary ownership in respect of any description contained herein or therein
relating to the use of any entities, plans or arrangements to give rise to a
particular United States federal income tax treatment for Issuer.
          19.     Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
          20.     Agreements Regarding the Pricing Confirmation.
               (a)     This Agreement, as supplemented by the Pricing
Confirmation, is a “qualified financial contract”, as such term is defined in
Section 5-701(b)(2) of the General Obligations Law of New York (the “General
Obligations Law”); (iii) the Pricing Confirmation constitutes a “confirmation in
writing sufficient to indicate that a contract has been made between the
parties” hereto, as set forth in Section 5-701(b)(3)(b) of the General
Obligations Law; and (iv) this Agreement constitutes a prior “written contract”
as set forth in Section 5-701(b)(1)(b) of the General Obligations Law, and each
party hereto intends and agrees to be bound by this Agreement, as supplemented
by the Pricing Confirmation.
               (b)     Issuer and Purchaser further agree and acknowledge that
this Agreement, as supplemented by the Pricing Confirmation, constitutes a
contract “for the sale or purchase of a security”, as set forth in Section 8-113
of the Uniform Commercial Code of New York.
          21.     Purchaser’s Market Activities.

16



--------------------------------------------------------------------------------



 



               (a)     At any time Purchaser remains a Holder of Preferred
Interests, Purchaser and its affiliates may buy or sell shares of NRG Common
Stock or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Preferred Interests held by Purchaser.
               (b)     Purchaser and its affiliates also may be active in the
market for shares of NRG Common Stock other than in connection with hedging
activities in relation to the Preferred Interests held by Purchaser.
               (c)     Purchaser shall make its own determination as to whether,
when or in what manner any hedging or market activities in NRG Common Stock
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Closing Price and/or the
VWAP Price.
               (d)     Any market activities of Purchaser and its Affiliates
with respect to NRG Common Stock may affect the market price and volatility of
NRG Common Stock, as well as the Closing Price and/or the VWAP Price, each in a
manner that may be adverse to Issuer.
          22.     Survival.  The representations and warranties of Issuer and
Purchaser in this Agreement shall survive the execution, delivery and acceptance
hereof by the parties hereto and the closing of the transactions described
herein or related hereto.

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
PURCHASER:

      Credit Suisse Capital LLC
 
   
By
  /s/  Thomas Decker
 
   
 
  Name:  Thomas Decker
 
  Title:    Vice President, Complex Product Support

ISSUER:

      NRG Common Stock Finance II LLC
 
   
By
  /s/  Clint Freeland
 
   
 
  Name:  Clint Freeland
 
  Title:    VP & Treasurer

 



--------------------------------------------------------------------------------



 



AGENT:

      Credit Suisse Securities (USA) LLC
 
   
By
  /s/  Augustine Vargetto
 
   
 
  Name:  Augustine Vargetto
 
  Title:    Director, Complex Product Support

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CERTIFICATE
SERIES 1 EXCHANGEABLE LIMITED LIABILITY COMPANY
PREFERRED INTERESTS
Certificate No. 1
CUSIP NO.: [          ]
Series 1 Exchangeable Limited Liability Company Preferred Interests
OF
NRG COMMON STOCK FINANCE II LLC
FACE OF SECURITY
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF CREDIT
SUISSE CAPITAL LLC, TO NRG COMMON STOCK FINANCE II LLC (THE “ISSUER”) OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CREDIT SUISSE CAPITAL LLC OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF CREDIT SUISSE CAPITAL
LLC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL IN AS MUCH AS THE REGISTERED OWNER HEREOF, CREDIT SUISSE
CAPITAL LLC HAS AN INTEREST HEREIN.
IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH REGISTRAR MAY
REASONABLY REQUIRE TO CONFIRM THAT TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.
THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

 



--------------------------------------------------------------------------------



 



THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(I) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF
AVAILABLE), (II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (III) TO THE ISSUER, IN EACH OF CASES (I) THROUGH (III) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.
TRANSFERS OF THIS SECURITY SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH
THE RESTRICTIONS SET FORTH IN THE CERTIFICATE OF DESIGNATIONS REFERRED TO BELOW.
COPIES OF SUCH CERTIFICATE OF DESIGNATIONS MAY BE OBTAINED UPON WRITTEN REQUEST
TO THE SECRETARY OF THE COMPANY.

A-2



--------------------------------------------------------------------------------



 



NRG COMMON STOCK FINANCE II LLC, a Delaware limited liability company (the
“Company”), hereby certifies that Credit Suisse Capital LLC (the “Holder”) is
the registered owner of all the fully paid and non-assessable preferred
interests designated the “Series 1 Exchangeable Limited Liability Company
Preferred Interests” issued pursuant to the Purchase Agreement, dated August 4,
2006 among the Company, the Holder (the “Preferred Interests”) and Credit Suisse
Securities (USA) LLC, as agent. The Preferred Interests are transferable on the
books and records of the Registrar, in person or by a duly authorized attorney,
upon surrender of this certificate duly endorsed and in proper form for
transfer. The designation, rights, privileges, restrictions, preferences and
other terms and provisions of the Preferred Interests represented hereby are
issued pursuant to and shall in all respects be subject to the provisions of the
Certificate of Designations of the Company dated August 4, 2006, as the same may
be amended from time to time in accordance with its terms (the “Certificate of
Designations”). Capitalized terms used herein but not defined shall have the
respective meanings given them in the Certificate of Designations. The Company
will provide a copy of the Certificate of Designations to the Holder without
charge upon written request to the Company at its principal place of business.
Reference is hereby made to select provisions of the Preferred Interests set
forth on the reverse hereof, and to the Certificate of Designations, which
select provisions and the Certificate of Designations shall for all purposes
have the same effect as if set forth at this place.
Upon receipt of this certificate, the Holder is bound by the Certificate of
Designations and is entitled to the benefits thereunder.

A-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, NRG Common Stock Finance II LLC has executed this
certificate as of the date set forth below.

              NRG COMMON STOCK FINANCE II
     LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Dated: [          ], 2006

A-4



--------------------------------------------------------------------------------



 



REVERSE OF SECURITY
NRG COMMON STOCK FINANCE II LLC
Series 1 Exchangeable Limited Liability Company Preferred Interests
The Series 1 Exchangeable Limited Liability Company Preferred Interests shall be
redeemable and exchangeable into cash and/or the common stock of NRG Energy,
Inc. in the manner and according to the terms set forth in the Certificate of
Designations. Upon the occurrence of an Early Redemption Event or an
Extraordinary Event, the Holder will have the right to require the Company to
redeem all or any such interests in the manner and according to the terms set
forth in the Certificate of Designations.
As required under Delaware law, the Company shall furnish to the Holder upon
request and without charge, a full summary statement of the designations, voting
rights preferences, limitations and special rights of the shares of each class
or series authorized to be issued by the Company so far as they have been fixed
and determined.

A-5



--------------------------------------------------------------------------------



 



ASSIGNMENT
          FOR VALUE RECEIVED, the undersigned hereby sells, assigns and
transfers the Series 1 Exchangeable Limited Liability Company Preferred
Interests represented by the within Certificate to:
 
 
(Insert assignee’s social security or tax identification number)
 
 
(Insert address and zip code of assignee)
 
 
 
and hereby irrevocably appoints:
 
Attorney to transfer the Series 1 Exchangeable Limited Liability Company
Preferred Interests evidenced hereby on the books of the within-named Company
with full power of substitution in the premises. The attorney may substitute
another to act for him or her.
Date:                                                             
Signature:                                                             
(Sign exactly as your name appears on the other side of this Series 1
Exchangeable Limited Liability Company Preferred Interest certificate)
Signature Guarantee:
                                                            1
 
 
          1 Signature must be guaranteed by an “eligible guarantor institution”
(i.e., a bank, stockbroker, savings and loan association or credit union)
meeting the requirements of the Registrar, which requirements include membership
or participation in the Securities Transfer Agents Medallion Program (“STAMP”)
or such other “signature guarantee program” as may be determined by the
Registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF PRICING CONFIRMATION
in respect of the
PURCHASE AGREEMENT
among
NRG COMMON STOCK FINANCE II LLC,
CREDIT SUISSE CAPITAL LLC
and
CREDIT SUISSE SECURITIES (USA) LLC
(Ref: [_____])
          This Pricing Confirmation (this “Pricing Confirmation”) supplements,
forms part of and is subject to, the Purchase Agreement dated as of August 4,
2006 (the “Agreement”) among NRG Common Stock Finance II LLC, Credit Suisse
Capital LLC and Credit Suisse Securities (USA) LLC, as agent. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to them
in the Agreement.
          The final pricing terms of the Transaction are as follows:

     
Reference Price:
  USD[___]
Threshold Price:
 
USD[___]
Aggregate Number of Underlying Shares:
 
[___]
Initial Valuation Date:
 
[___]

      Funding   Daily Date   Funding Amount
 
   
                                        
  $                                                             
                                        
  $                                                             
                                        
  $                                                             
                                        
  $                                                             
                                        
  $                                                             
                                        
  $                                                             
                                        
  $                                                             
                                        
  $                                                             
                                        
  $                                                             
                                        
  $                                                             
                                        
  $                                                             
                                        
  $                                                             

B-1



--------------------------------------------------------------------------------



 



Confirmed as of the date first written above:
Acknowledged and Confirmed:
PURCHASER:

      CREDIT SUISSE CAPITAL LLC
 
   
By:
   
 
   
Name:
   
Title:
   

ISSUER:

      NRG COMMON STOCK FINANCE II LLC
 
   
By:
   
 
   
 
  Name:
 
  Title:

AGENT:

      Credit Suisse Securities (USA) LLC
 
   
By:
   
 
   
 
  Name:
 
  Title:

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Opinion of Kirkland & Ellis LLP
C-1